Watson, J.
This suit was brought by the appellees, who were plaintiffs below, to quiet title to certain real estate as against Laura P. Hume, the defendant, and for the partition of the same among the plaintiffs, Emma McHaffie, Nettie Snoddy and Otis S. Cosner. Upon the request of the parties the court made a special finding of facts and stated conclusions of law thereon. The result of this appeal depends upon the construction given to the fifth clause of the last will and testament of Samuel Cosner, deceased. The testator, by items two, three and four of his will, gave personal property to his three children. Item fifth is as follows :
“I give apd bequeath unto my wife Nancy L Cosner • all of my real estate including my residence in Stiles-ville and all of my household goods and personal property except the above amount given to my three children, after the decease of my wife Nancy L. Cosner I will that all the real and personal property belonging to her at the time of her decease to be equally divided among my three children Emma McHaffie Nettie Snoddy and Otis Samuel Cosner. I give and bequeath unto Laura P Hume $50 in money. ’ ’
1. The trial court held that by the terms of said item five, said Nancy L. Cosner took only a life estate in the real estate . in controversy, and adjudged the appellees owners thereof, and ordered the same sold and the proceeds arising therefrom divided among the appellees. The appellants, on the contrary, contend that by the terms of clause five Nancy L. Cosner was entitled to the real estate in controversy in fee simple. The purpose of construing wills is to ascertain the intention of the testator and give effect to the language employed in the will, so long as by so doing it does not interfere with the well-established rules of law. Therefore, the intention of the testator is and should be the first object of inquiry, and to this end it is necessary that the entire will should be considered in determining and arriving at such intention. Each item will be construed with reference to the others, and the will as a whole, if possible, *705will be considered and given an effect. Ross v. Ross (1893), 135 Ind. 367; Fowler v. Duhme (1896), 143 Ind. 248; Mulvane v. Rude (1896), 146 Ind. 476; Langman v. Marbe (1901), 156 Ind. 330; Logan v. Sills (1902), 28 Ind. App. 170; Burke v. Barrett (1903), 31 Ind. App. 635.
2. The law of our State favors the vesting of estates, and is averse to the postponement thereof; and, in the absence of any language of a clear intention of the testator so to do, an estate will be held to vest at the earliest possible period; and the courts will, if possible, construe the terms of a will as creating a vested estate. Miller v. Keegan (1860), 14 Ind. 502; Davidson v. Koehler (1881), 76 Ind. 398; Heilman v. Heilman (1891), 129 Ind. 59; Wright v. Charley (1891), 129 Ind. 257; Fowler v. Duhme, supra; Gingrich v. Gingrich (1896), 146 Ind. 227; Aspy v. Lewis (1899), 152 Ind. 493; Burke v. Barrett (1903), 31 Ind. App. 635; Borgner v. Brown (1893), 133 Ind. 391; Amos v. Amos (1889), 117 Ind. 19.
3. Where real estate is devised in fee simple in one clause of the will in clear and decisive terms, it cannot be taken away or cut down by raising a doubt about a subsequent clause, nor by any inference therefrom, or by any subsequent words that are not as clear and decisive as the words of the clause giving the estate in fee simple; and where a devise is plainly given in fee it will not be presumed that the testator meant by any subsequent words to reduce the estate to one for life, unless the language employed so indicates such intention, and is as clear and in as strong terms as that devising the estate in fee simple. Schouler, Wills (3d ed.), §559; Bailey v. Sanger (1886), 108 Ind. 264; Ross v. Ross, supra; Mulvane v. Rude, supra; Langman v. Marbe, supra; Logan v. Sills, supra; Rusk v. Zuck (1897), 147 Ind. 388; Wright v. Charley, supra.
*7064. *705If the testator had stopped when he said, ‘ ‘ I give and bequeath unto my wife Nancy L. Cosner all of my real estate *706including my residence in Stilesville and all of my household goods and personal property except the above amounts given,” (by which the testator referred to items two, three and four of the will), all doubt that his wife took the real estate in fee and the personal property absolutely would be removed. Is the subsequent language used in the item strong enough and clear enough to cut down the former language so as to reduce it to a life estate? This is the real and vital question in the construction of this will. The testator said, ‘ ‘ I will that all the real and personal property belonging to her at the time of her decease to be equally divided among my three children,” naming them. Evidently he had in mind a request to his wife as to what to do with her property when she was through with it. He does not say for her to give to his children the property which he has devised to her, but he uses the words “at that time,” showing that he did not expect her to have the same property at the time of her death that she had received from him by the first clause of item five of his will. "Where real estate is devised in fee simple, and in a subsequent clause of the will the testator expresses a wish that the devisee will make certain disposition of the property so devised after the death of the devisee, such a wish or desire in the subsequent clause does not diminish the character of the estate or cut down the fee simple as provided for in the former clause of the will. To do so the language employed by the testator must be clear and decisive enough to make it absolutely imperative. Mitchell v. Mitchell (1895), 143 Ind. 113; Lumpkin v. Rodgers (1900), 155 Ind. 285.
Item four of the will under consideration is as follows:
“I give and bequeath to my son, Otis Samuel, three colts which I now own, and $100 in money, and will that he should stay with his mother until he is twenty-one years old. All of the above amounts is to be paid out of the proceeds of the sale of my interest in my father’s farm.”
*7075. What construction is to be placed upon the word “will,” in item four, when the testator used this language: “I will that he should stay with his mother until he is twenty-one years old?” We assume that the word “will,” as herein used by the testator, was intended as a desire, or a request to his son, that he should live with his mother during the period named. This is the natural and only construction that can be given the word “will” as herein employed.
6. At the last analysis, the intention of the testator is the main and controlling question, and in the light of the authorities cited herein each case must be determined according to its own particular and peculiar features and circumstances. The appellees contended that by the. fifth clause of the will the widow held the property in trust until her death, to the end that the children named therein should finally share equally in the distribution of the same. The rule regarding precatory trusts, as stated in 2 Pomeroy, Eq. Jurisp., §1016, quoted in 27 Am. and Eng. Ency. Law, 40, and approved in Mitchell v. Mitchell, supra, is as follows: “In order that a trust may arise from the use of precatory words the court must be satisfied from the words themselves, taken in connection with all the other terms of the disposition, that the testator’s intention to create an expressed trust was as full, complete, settled, and sure as though he had given the property to hold upon a trust declared in express terms in the ordinary manner.” It is difficult, therefore, to formulate any general rule upon the subject. The intention of the testator is the main thing, but how is that to be determined? In the first place, the entire will should be considered in determining the intention, and the precatory words should not only be of such a character as to indicate that the testator intended a trust to-be created, but they must also be consistent with the other provisions of the will — that is, they must not be repugnant to positive provisions by which the same property is devised. *708or bequeathed absolutely or without limitation. Secondly, the words should be given their natural and ordinary meaning, unless there is something to show that they were intended to be taken in a different sense.” See, also, Rogers v. Winklespleck (1896), 143 Ind. 373; Fullenwider v. Watson (1887), 113 Ind. 18, and cases cited.
Looking at this will from the four corners, and construing clauses four and five thereof, it is evident that, when the testator used the word “will” in the fifth clause, he did not intend to create an express trust, nor should the language, “I will that all the real estate and personal property belonging to her at the time of her decease be equally divided among my three children, Emma McHaffie, Nettie Snoddy and Otis Samuel Cosner,” be construed as imperative, but, on the contrary, as advisory only. To hold to the contrary would be clearly repugnant to the first clause of said item five, which devises the real estate absolutely and without limitation, and therefore' in violation of the rule above stated, which requires that “they must not be repugnant to the other positive provisions by which the same property is devised or bequeathed absolutely or without limitation.” We hold, and so decide, that said Nancy L. Cosner by item five of the will of Samuel Cosner, deceased, took the real estate therein described absolutely and without limitation. We, therefore, sustain the appellant’s exception to the conclusions of law.
The judgment is reversed, and the cause is remanded, with instruction to state conclusions of law in favor of the appellants in accordance with- this opinion.